Case 1:19-cv-20289-JG Document 1 Entered on FLSD Docket 01/21/2019 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 19-cv-20289


NANCY GOULD,

       Plaintiff,

v.

CARNIVAL CORPORATION
A Panamanian Corporation d/b/a
CARNIVAL CRUISE LINE,

       Defendant.

__________________________________/

                              COMPLAINT FOR DAMAGES
                            AND DEMAND FOR TRIAL BY JURY

       Plaintiff, NANCY GOULD (“Plaintiff”), through undersigned counsel, sues Defendant,

CARNIVAL CORPORATION (“Defendant”), and demands trial by jury, stating as follows:

                                PARTIES AND JURISDICTION

       1.    Plaintiff seeks damages in excess of $75,000.00, exclusive of interest, costs and

attorney’s fees.

       2.    This Court has admiralty and maritime jurisdiction pursuant to 28 U.S.C.§ 1333 as

the causes of action asserted are maritime torts.

       3.    This Court also have diversity jurisdiction over the parties under 28 U.S.C.§ 1332.

       4.    Suit is filed in Federal Court because of the federal forum selection clause in the

Passenger Contract Ticket issued by the Defendant.

       5.    Plaintiff is sui juris and is a resident and citizen of Kentucky.




                                  ARONFELD TRIAL LAWYERS
                                      www.Aronfeld.com
                                         Page 1 of 9
Case 1:19-cv-20289-JG Document 1 Entered on FLSD Docket 01/21/2019 Page 2 of 9




        6.   Defendant is a foreign corporation who is authorized to conduct and who does

conduct business in the State of Florida, who at all times material hereto was and is doing business

in Miami-Dade County, Florida, and who maintains its corporate headquarters and principal place

of business in Miami-Dade County Florida.

        7.   Defendant is a citizen of the State of Florida.

        8.   Defendant, at all times material hereto, personally or through an agent, in the

County and in the District in which this Complaint is filed:

        a.      Operated, conducted, engaged in or carried on a business venture in this state

and/or county; and/or

        b.      Had an office or agency in this state and/or county; and/or

        c.      Engaged in substantial activity within this state; and/or

        d.      Committed one or more of the acts stated in Florida Statutes, Sections 48.081,

48.181 or 48.193.

        9.   All conditions precedent for filing and maintaining this action have been fulfilled,

have been waived, or do not apply.

                                       FACTUAL ALLEGATIONS

        10. At all times relevant, Defendant owned, operated, managed, maintained, and/or

controlled the vessel, the Carnival Breeze.

        11. The incident occurred on or about May 18, 2018 while Plaintiff was a lawfully fare

paying passenger aboard Defendant’s cruise ship vessel, the Carnival Liberty.

        12. While Plaintiff was on the pier at the port of Nassau, she was returning to the ship with

her 4 year old daughter.




                                  ARONFELD TRIAL LAWYERS
                                      www.Aronfeld.com
                                         Page 2 of 9
Case 1:19-cv-20289-JG Document 1 Entered on FLSD Docket 01/21/2019 Page 3 of 9




        13. In front of Plaintiff, a couple that were also passengers on the Liberty were in the process

of returning to the ship. However, the couple appeared to be in a heated argument.

        14. As the couple walked and argued, the man suddenly stopped and punched his

wife/girlfriend in the head. All of her belongings went flying and the incident caught the attention of

many of the other passengers on the pier’s attention.

        15. Plaintiff attempted to assist the woman gather her belongings before returning to the ship.

        16. Next to the Carnival Liberty in port was the MSC Seaside who also had passengers

returning to that ship after the day in Nassau.

        17. Many of the passengers on the concrete pier and on the balconies of both ships started to

yell at the man who had just battered his wife/girlfriend for hitting a woman.

        18. One of the MSC security officers observed the incident and reported the incident to

Carnival security.

        19. In view of the Plaintiff, the MSC security officer explained in detail the incident wherein

the Carnival passenger assaulted his female companion and gestured to the pair in line waiting to board

the vessel.

        20. Despite being told of the male passenger’s assault of his female companion, Carnival

security ignored the warning provided to them about the aggressive nature of the male individual.

        21. Several minutes after Carnival had been warned of the aggressive male passenger,

Plaintiff was still in line with her four year old daughter coordinating their plans for the afternoon.

        22. While Plaintiff and her daughter were conversing, the male had another aggressive

outburst. The male violently pushed his own wife into Plaintiff knocking her down the gangway

while in the process of standing in line while trying to board. As a result of the fall, the Plaintiff




                                   ARONFELD TRIAL LAWYERS
                                       www.Aronfeld.com
                                          Page 3 of 9
Case 1:19-cv-20289-JG Document 1 Entered on FLSD Docket 01/21/2019 Page 4 of 9




suffered injuries that included, but are not limited to, a severe concussion and traumatic brain

injury.

          23. Instances of unruly passenger behavior, including assaults by passengers, occur

aboard Defendant’s vessels at an alarming rate. Yet Defendant fails to take adequate steps or

provide adequate security and/or training and/or supervision to prevent such assaults and fails to

warn passengers of the dangers of these assaults. Defendant’s motive for failing to warn its

passengers is financial in nature; that is, Defendant willfully chooses not to warn its passengers

about assaults aboard its ships so as not to scare any prospective passengers away. Such willful

and outrageous conduct on the part of the Defendant exposes Defendant to punitive damages. See

Lobegeiger v. Celebrity Cruises, Inc., No 11-21620, 2011 WL 3703329, 2011 U.S. Dist. LEXIS

93933 (S.D. Fla. Aug. 23, 2011).

          24. Defendant has a system intentionally set up wherein the investigating security team is not

provided with sufficient information to assess the extent of the bodily injury that a Plaintiff has suffered

to avoid federal reporting requirements under the Cruise Vessel Security and Safety Act (“CVSSA”).

          25. This willful ignorance is intentionally concocted to avoid the negative attention of

reporting high crime statistics to the department of transportation under the CVSSA and to conceal the

crime risks on vessels in Defendant’s fleet.

          26. At all times relevant, the staircase/stairwell area, and the area surrounding the

staircase/stairwell was unreasonably dangerous, risk-creating, defective, outdated, improperly

designed, improperly installed, and/or otherwise unsafe.

          27. This area lacked adequate safety features to prevent Plaintiff’s fall.

          28. These hazardous conditions were known, or should have been known, to Defendant

in the exercise of reasonable care.


                                      ARONFELD TRIAL LAWYERS
                                          www.Aronfeld.com
                                             Page 4 of 9
Case 1:19-cv-20289-JG Document 1 Entered on FLSD Docket 01/21/2019 Page 5 of 9




        29. These hazardous conditions existed for a period of time before the incident.

        30. These conditions were neither open nor obvious to Plaintiff.

        31. Nevertheless, at all times relevant, Defendant failed to adequately inspect the area of

Plaintiff’s incident for dangers.

        32. At all times relevant, Defendant failed to adequately inspect the staircase/stairwell

area, and the area surrounding the staircase/stairwell, to ensure that it was reasonably safe, and in a

reasonably safe condition.

        33. At all times relevant, Defendant failed to eliminate the hazard(s).

        34. At all times relevant, Defendant failed to properly maintain this area.

        35. At all times relevant, Defendant failed to maintain the floor which made up this area.

        36. At all times relevant, Defendant participated in the design and/or approved the design

of the staircase/stairwell’s floor area.

        37. At all times relevant, Defendant participated in the installation and/or approved the

installation of the staircase/stairwell’s floor.

        38. At all times relevant, Defendant participated in the design and/or approved the design

of the area surrounding the stairwell.

        39. At all times relevant, Defendant failed to properly train and supervise its crew.

        40. At all times relevant, Defendant failed to maintain and/or operate proper crowd control

procedures in this area.

                                                COUNT I
                                              NEGLIGENCE

        41. Plaintiff hereby adopts and re-alleges each and every allegation in paragraphs 1 through

28 as is set forth herein.



                                     ARONFELD TRIAL LAWYERS
                                         www.Aronfeld.com
                                            Page 5 of 9
Case 1:19-cv-20289-JG Document 1 Entered on FLSD Docket 01/21/2019 Page 6 of 9




       42. The Defendant owed a duty to exercise reasonable care under the circumstances for

the safety of its passengers.

       43. Such duties include, but are not limited to, the duty to provide its passengers

reasonable care to inspect for and resolve dangerous, risk-creating, and hazardous conditions that

passengers, including the Plaintiff, will likely encounter.

       44. Such duties also include, but are not limited to, the duty to maintain its ship in a

reasonably safe condition for the use and enjoyment of its passengers.

       45. Such duties also include, but are not limited to, the duty to warn passengers of hazards

which passengers may reasonably be expected to encounter.

       46. At all times material, the Defendant, through its vessel, crew, agents, employees, staff,

and/or representatives, who were acting in the course and scope of their employment and/or agency

with the Defendant, breached the duty of reasonable care owed to the Plaintiff and were negligent

in one or more of the following ways:

         a. Failing to provide reasonably safe conditions for Plaintiff aboard Defendant’s vessel and

             to embark on its vessels. Said safe conditions include, but are not limited to, the

             prevention of permitting an atmosphere to exist wherein persons could hurt passengers;

             target passengers; and/or intimidate passengers;

         b. Failing to adequately monitor the vessel;

         c. Failing to adequately monitor the hallways;

         d. Failing to adequately monitor passengers targeting passengers;

         e. Failing to provide adequate security aboard the vessel;

         f. Failing to provide proper security measures and/or personnel for the protection of its

             passengers;


                                  ARONFELD TRIAL LAWYERS
                                      www.Aronfeld.com
                                         Page 6 of 9
Case 1:19-cv-20289-JG Document 1 Entered on FLSD Docket 01/21/2019 Page 7 of 9




         g. Failing to take reasonable precautions and safety measures for the safety of its

              passengers;

         h. Failing to enforce its respective internal policies and/or guidelines regarding unruly

              passengers;

         i.   Failing to enforce its “zero tolerance approach” to excessive behavior that affects other

              guests;

         j.   Failing to warn passengers of the dangers of aggressive passengers aboard Defendant’s

              ships;

         k. Failing to protect passengers from aggressive passengers aboard Defendant’s ships;

         l.   Failing to promulgate and/or enforce adequate policies and/or procedures to prevent

              fights and/or confrontations aboard Defendant’s ships;

         m. Failing to promulgate and/or enforce adequate policies and/or procedures designed to

              prevent passengers from targeting other passengers;

         n. Failing to provide adequate training for their crewmembers;

         o. Failing to provide adequate supervision for their crewmembers;

         p. Negligently hiring its crew members, including, but not limited to, the security officers

              who should have been monitoring the ship;

         q. Failing to otherwise maintain the area and the premises in a safe and reasonable

              manner; and/or

         r. Through other acts or omissions constituting a breach of the duty to use reasonable

              care which will be revealed through discovery.

       47. Defendant’s negligence proximately caused Plaintiff great bodily harm in that, but

for the Defendant’s negligence, Plaintiff’s injuries would not have occurred.


                                  ARONFELD TRIAL LAWYERS
                                      www.Aronfeld.com
                                         Page 7 of 9
Case 1:19-cv-20289-JG Document 1 Entered on FLSD Docket 01/21/2019 Page 8 of 9




        48. Defendant either (a) had actual knowledge of the risk-creating conditions; (b) had

constructive knowledge of the risk-creating conditions; (c) would have had knowledge of the risk-

creating conditions had the Defendant implemented proper methods of inspection; and/or (d) created

the risk-creating conditions.

        49. As a result of the Defendant’s negligence, Plaintiff has suffered severe bodily

injury resulting in pain and suffering, disability, disfigurement, mental anguish, loss of capacity

for the enjoyment of life, expense of hospitalization, medical and nursing care and treatment,

loss of earnings, and loss of ability to earn money.

        50. The losses are either permanent or continuing in nature.

        51. Plaintiff has suffered these losses in the past and will continue to suffer such loses in

the future.

        WHEREFORE, Plaintiff, NANCY GOULD demands Judgment against Defendant,

CARNIVAL CORPORATION, for damages suffered and costs incurred, including punitive damages,

as well as for damages and costs that Plaintiff will suffer and incur in the future, as a result of Plaintiff’s

bodily injury, pain and suffering, disability, disfigurement, scarring, mental anguish, hospitalization,

medical care and treatment, nursing care and treatment, loss of earnings, loss of ability to earn money,

loss of important bodily functions, and loss of capacity for the enjoyment of life; for all court costs,

pre- and post-judgment interest, and for any and all other relief which the Court deems just or

appropriate.



                                         DEMAND FOR JURY TRIAL

        Plaintiff, NANCY GOULD, demands trial by jury on all issues so triable.

               Dated: January 21, 2019


                                     ARONFELD TRIAL LAWYERS
                                         www.Aronfeld.com
                                            Page 8 of 9
Case 1:19-cv-20289-JG Document 1 Entered on FLSD Docket 01/21/2019 Page 9 of 9




                                    Respectfully submitted,

                                     /s/ Raul G. Delgado II
                                    Spencer M. Aronfeld, Esq.
                                    Florida Bar No.: 905161
                                    aronfeld@Aronfeld.com
                                    Raul G. Delgado II, Esq.
                                    Florida Bar No.: 94004
                                    rdelgado@aronfeld.com
                                    Abby Hernández Ivey, Esq.
                                    Florida Bar No.: 115973
                                    aivey@aronfeld.com
                                    ARONFELD TRIAL LAWYERS
                                    3132 Ponce de Leon Boulevard
                                    Coral Gables, Florida 33134
                                    P:      (305) 441.0440
                                    F:      (305) 441.0198
                                    Attorneys for Plaintiff




                          ARONFELD TRIAL LAWYERS
                              www.Aronfeld.com
                                 Page 9 of 9
